Citation Nr: 0427141	
Decision Date: 09/30/04    Archive Date: 10/06/04

DOCKET NO.  02-09 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
a left hip disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant, with her mother as an observer


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from February 1997 to 
August 2000.  This claim is before the Board of Veterans' 
Appeals (Board) on appeal from a September 2000 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office in Waco, Texas, in which the RO granted service 
connection for the disability at hand and assigned a 10 
percent rating.  A hearing was held in Washington, D.C., 
before the undersigned in January 1998.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington D.C.  VA will notify the veteran 
if further action is required on her part.


REMAND

The veteran claims that her service-connected left hip 
snapping iliopsoas syndrome is more severe than currently 
evaluated.  At her July 2004 Board hearing, she described a 
worsening of this disability over time.  A June 2004 written 
lay statement received at the Board hearing, from a manager 
at her place of employment, describes the veteran's frequent 
stumbling at her place of work, to the point that during the 
veteran's recent pregnancy the frequency of her falls and 
near-falls was increased to the point where she saw the 
veteran fall or nearly fell two to three times per day. 

The veteran's left hip was last examined by VA in October 
2002.  She complained of both orthopedic and muscular 
symptoms.  Examination showed the left hip to be slightly 
prominent.  Range of motion was described as greater than 
normal.  Pain was reproduced by active hip internal rotation.  
The examiner commented that such motion would cause the 
iliopsoas muscle to work.  The examiner observed that while 
left hip snapping iliopsoas syndrome had been diagnosed in 
the past, he was not completely certain as to the diagnosis.  
The examiner indicated that a contemporaneous X-ray 
examination may be warranted order to rule out the formation 
of any bony abnormality during the past two years; however, 
X-rays taken of the hips on the date of examination were 
unremarkable.   

The veteran contends that the October 2002 VA examination was 
inadequate.  She contends that the examiner was misguided in 
his attempt to ascertain whether her condition was a bony 
condition or one of the muscles, insofar as the condition has 
in the past been definitively diagnosed as one of the 
muscles.  The Board parenthetically notes that the veteran 
has some degree of medical expertise.  See hearing transcript 
at page 5.  The undersigned finds the report of examination 
to be less than full and complete in at least three respects 
- 1) it appears unlikely that the examiner had access to and 
reviewed the veteran's claims file; 2) the examiner stated 
explicitly in his report that he was not certain as to the 
proper diagnosis of the veteran's condition, a matter which 
he left unresolved; and 3) although the examiner described 
physical abnormalities of the hip found upon examination, the 
report contains little or no information from which the Board 
can ascertain the level of functional impairment due to the 
veteran's service-connected disability.  Accordingly, the 
Board finds that a new examination is necessary for a 
decision on the merits of the veteran's claim.  See 38 
U.S.C.A. § 5103A(d).

Where, as here, a claim involves the assignment of an initial 
rating for a disability following the award of service 
connection for such disability, the entire history of the 
disability should be considered and, if appropriate, staged 
ratings may be applied.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

The Board notes that at her hearing the veteran submitted 
November 2002 records of VA treatment and described emergency 
room treatment in approximately the year 2001 after a fall at 
work due to her service-connected disability.  A November 
2000 private emergency room report associated with the claims 
file appears to correspond to the veteran's description of 
this latter event.  If she has received any additional 
treatment for the condition for the period from the date of 
her discharge from service forward, which has not been 
obtained and associated with the claims file, the veteran 
should provide any necessary releases to enable the RO to 
obtain the corresponding treatment records, or the veteran 
should obtain the records herself and submit them to VA.  38 
U.S.C.A. § 5103A.

Additionally, the RO should ensure continued compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2002)). 

In light of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO should ask the veteran to 
identify the medical providers, both 
private and VA, who have treated her for 
her left hip since her discharge from 
service in August 2000, and then obtain 
complete clinical records of treatment 
if, and only to the extent, it is 
uncertain whether any such records are 
currently associated wit the claims file. 

Specific notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
should:  (1) inform the claimant about 
the information and evidence not of 
record that is necessary to substantiate 
the claim; (2) inform the claimant about 
the information and evidence that VA will 
seek to provide; (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and (4) 
request or tell the claimant to provide 
any evidence in the claimant's possession 
that pertains to the claim.

2.  The RO should then arrange for a VA 
orthopedic examination to determine the 
current severity of the veteran's left 
hip disability, with an examiner other 
than the examiner who conducted the 
October 2002 VA examination.  

The veteran's claims folder must be 
available to, and reviewed by, the 
examiner in conjunction with the 
examination.  The examiner should be 
provided all potentially applicable 
rating criteria, to include those based 
on limitation of orthopedic hip function 
(see Diagnostic Codes 5250 - 5255) and 
those relating to injury of the affected 
muscles (see Diagnostic Codes 5313 to 
5318).  

All indicated tests or studies should be 
completed.  All pertinent complaints and 
findings should be described in detail.  
A certain diagnosis or certain diagnoses 
should be rendered at this examination.  

The examiner should specifically discuss 
the functional limitations associated 
with the veteran's left hip condition, 
including precipitating and aggravating 
factors (i.e., movement and activity), 
functional restrictions due to pain on 
motion, and the effect the disability has 
upon daily activities.  

The findings should include active and 
passive ranges of motion, and the 
examiner should note what are considered 
to be "normal" ranges of motion.  

The examiner should further note any 
further functional impairment due to 
pain.  The examination report should 
include whether there is weakened 
movement, including against varying 
resistance, excess fatigability with use, 
incoordination, painful motion, and pain 
on use, and the examiner should opine 
regarding the extent to which these 
factors would result in any further 
limitation of motion and/or function.  

If the appellant reports flare-ups, the 
examiner should offer an opinion as to 
whether there would be additional limits 
on function during flare-ups, and if 
feasible, express an opinion regarding 
the degree of such further limitation.  

The examiner should further described the 
presence, nature and extent of any 
neurological impairment associated with 
the veteran's service-connected 
disability.

The findings reported should be 
sufficiently detailed to permit 
consideration of all criteria listed 
under the applicable orthopedic and 
muscular codes.  The examiner should 
provide a complete rationale for all 
conclusions reached.   

3.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is required.  
If further action is required, the RO should 
undertake it before further adjudication of 
the claim.

4.  The RO should then readjudicate the 
veteran's claim.  The RO should consider 
whether or not there is any    muscle-
related impairment not encompassed under 
the orthopedic codes which could be the 
basis for a separate muscular code rating.  

5.  If the claim remains denied, the 
veteran and her representative should be 
furnished an appropriate Supplemental 
Statement of the Case and afforded the 
opportunity to respond.  The case should 
be returned to the Board, if in order, for 
further appellate review.

The purpose of this remand is to assist the veteran in the 
development of her claim.  She has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky V. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board for additional development or other appropriate 
action must be handled in an expeditious manner.  



	                  
_________________________________________________
	Stephen L. Higgs
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




